Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on January 21, 2022. 

2. Claims 1, 2, 4-9, 11-16, and 18-20 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “prior to receiving application deployment code defining an application to be deployed in a cloud-computing environment, intermittently poll the cloud- computing environment for an attempted deployment of an application; responsive to detecting an attempted application deployment in the cloud- computing environment, determine that the attempted application deployment experiences a deployment error; receive the application deployment code; determine, from the application deployment code, an identity of a cloud- based repository from which to retrieve the application; obtain, from a database, an authentication credential for the identified repository; generate, based on the authentication credential, an access token to provide access to the repository; and update the application deployment code to include the generated access token,” in independent claims 1, 8, and 15, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.



Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

NPL to Ahmad et al. discloses ensuring an illegitimate access of protected cloud resources using a multi-token authorization strategy in mobile cloud computing.

US 10,715,564 to Mohamad Abdul et al. discloses a registration access token for a client application to be deployed/installed over a network.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Thuy Dao/Primary Examiner, Art Unit 2192